Case 2:19-cv-10635-ILRL-JVM Document 116-3 Filed 11/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR, TERRAINE R.
DENNIS, KENNETH HUNTER,

KENDALL MATTHEWS, and LONNIE CASE NO. 2:19-cv-10635-ILRL-JVW
TREAUDO, on Behalf of Himself and on
Behalf of All Others Similarly Situated, JUDGE IVAN L.R. LEMELLE

Plaintiffs, MAG. JANIS VAN MEERVEED
V.

HD AND ASSOCIATES, LLC, and JOHN
DAVILLIER

Defendants.

 

 

AFFIDAVIT OF KENDALL MATTHEWS
PARISH OF JEFFERSON
STATE OF LOUISIANA
I, Kendall Matthews, hereby declare under penalty of perjury, that the following is true:

1. Iam over 18 years of age and competent to give testimony in this matter. I have personal
knowledge of the facts and circumstances in this declaration. I was hired by HD and
Associates, LLC as a cable technician.

2. Upon information and belief, the Cox equipment I installed on behalf of HD & Associates,
LLC was shipped to HD & Associates, LLC’s warehouse in amount determined by Cox
and based upon customer demand.

3. While working for HD & Associates, LLC, I never modified the equipment after receipt

from Cox, nor did I witness anyone else do the same. When the equipment provided by
Case 2:19-cv-10635-ILRL-JVM Document 116-3 Filed 11/16/20 Page 2 of 2

Cox malfunctioned, I would retrieve the equipment and return the product back to HD &
Associates, LLC’s warehouse.

4. While working for HD & Associates, LLC, Cox had the ability to track and monitor the
location of the equipment that I was installing on behalf of HD and Associates, LLC. This
was done through the use of serial numbers located on the equipment I installed and/or
maintained.

5. While working for HD & Associates, LLC, when I finished a job order, I had to enter

tracking data for the equipment installed at a Cox customer so that Cox would know where

Juffe—
ENDALL MATTHEWS

its equipment was ultimately delivered.

 

SWORN TO AND SUBSCRIBED
BEFORE ME THIS 1374 DAY OF
NOVEMBER, 2020.

RYAN P. MONSOUR

LA BAR NO. 33286
NOTARY PUBLIC

 
